Citation Nr: 1236968	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  09-06 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 40 percent since April 1, 2008, for degenerative joint disease of the right wrist status post fusion with scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from September 1979 to September 30, 2003.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a written brief presentation dated in October 2012 the Veteran's representative noted, 

We must also note that the occupational and functional impairment from any disability has never been addressed in any examination recently.  There is nothing to indicate that the veteran is working or if so, just how his work is affected.  He met the schedular standards for TDIU [total disability evaluation based on individual unemployability due to service-connected disabilities] effective April 1, 2008 without question and possibly on October 1, 2003 if the sinusitis and asthma are considered as affecting one system (the respiratory).  To be on the safe side the AOJ should develop for TDIU from October 1, 2002 on.  

Thus, it appears that the Veteran's representative is attempting to raise the issue of entitlement to a TDIU-albeit it is unclear even to the representative if the Veteran is even unemployed.  This matter is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Review of the record indicates that the Veteran's last VA examination for his service-connected right wrist disability was in July 2010 through QTC Medical Services (QTC).  The Veteran reported pain, weakness, giving way, lack of endurance, and tenderness.  The Veteran also reported a loss of dexterity in fingers and decreased strength.  The examiner also noted that the Veteran reported that he never was hospitalized or had any surgery for this condition.  Physical examination of the Veteran's right wrist demonstrated weakness, tenderness and guarding of movement.  There was no motion in dorsiflexion, palmar flexion, or radial deviation initially with normal repetitive range of motion.  There was also ulnar deviation to 10 degrees initially with normal repetitive range of motion.  

VA treatment records indicate that the Veteran underwent right wrist fusion January 24, 2008.  In October 2008, the Veteran complained of issues with some ulnar nerve neuropathy including his small and ring fingers "falling asleep" and tenderness at his elbow when he sets it down.  EMG in September 2008 of the right wrist was abnormal.  

Because VA undertook to provide an examination for the claim on appeal, the Board must ensure that the examination report is adequate in order to render a fully informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The July 2010 QTC examination report is inadequate in light of the Veteran's complaints of decreased strength and previous complaints of ulnar nerve neuropathy.  The Board notes that the VA examiner did not address any neurological symptoms of the Veteran's service-connected right wrist condition.   Thus, an additional examination is necessary to ascertain the current severity and impairment of the Veteran's service-connected right wrist disability.

Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his right wrist disability that is not evidenced by the current record.  The Board notes that the last VA treatment records for the Veteran's right wrist is dated in October 2008.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA examination to ascertain the severity of his service-connected right wrist disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  The examiner should be asked to determine whether the Veteran's right wrist exhibits weakened movement, excess fatigability, or incoordination, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss or ankylosis due to any weakened movement, excess fatigability, or incoordination.  The examiner should also provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the right wrist is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or ankylosis due to pain on use or during flare-ups.  

The examiner should identify all neurological manifestations of the Veteran's service-connected right wrist, identify all nerve(s) involved and degree of impairment to include all symptoms and manifestations (whether the involvement is only sensory (neuralgia), or if it is characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, constant pain (neuritis) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis.  If incomplete paralysis is represented by the manifestations this should be characterized as mild, moderate or severe (with or without marked muscular atrophy).  

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


